Citation Nr: 1531731	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  11-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to his service-connected right knee disability.

2.  Entitlement to service connection for right and left hip disabilities, to include as secondary to his service-connected right knee disability.

3.  Entitlement to service connection for a left knee disability, to include as secondary to his service-connected right knee disability.

4.  Entitlement to service connection for right and left ankle disabilities, to include as secondary to his service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to November 1982.  He also had periods of active duty for training (ACDUTRA) in the Army Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In October 2013, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

This case was previously before the Board in June 2014, and December 2014 for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that the claim must be remanded for additional development.  In the December 2014 remand, the Board requested VA opinions addressing whether the Veteran had a leg length discrepancy that is related to his service-connected right knee disability, to include ACL reconstruction surgery, and whether it is at least as likely as not that the Veteran's claimed disabilities were aggravated by his service-connected right knee disability, to include a leg length discrepancy.  A VA opinion was obtained in January 2015, and an addendum opinion was obtained in April 2015.  In the rationale to the opinion, the VA examiner noted that the August 2014 back VA examination report measured the leg length discrepancy as 94.5 cm right, 96 cm left asis to medial malleolus.  "However, individual measurement of the femur and tibia as well as an observation on the position of the pelvis (pelvic tilt) were not provided.  Radiographic methods for assessing leg length discrepancy were not performed.  Furthermore, gait analysis was not performed.  Therefore, it would be mere speculation to assume the anatomical and/or biomechanical relationship of the limb inequality without additional testing and clinical examinations to determine the true etiology of this condition."  The VA examiner also noted that "the e folder and CAPRI were negative for objective findings within the form of C&P examinations and/or radiographic information pertaining to the exact difference in leg length and exact region of limb shortening."

In the December 2014 remand, the Board requested a VA opinion and noted that, "If the VA clinician determines that a VA examination is necessary to provide an opinion, such should be accomplished."  The VA examiner indicated that in the absence of additional tests, it would be mere speculation to determine the etiology of the leg discrepancy.  As the Veteran has asserted that the leg discrepancy is caused by his service-connected right knee disability, and that it caused or aggravated his other claimed disabilities, the rationale for the VA opinion is incomplete.  If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the claim must be remanded for a VA examination to evaluate the etiology of the Veteran's leg discrepancy.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to address the following:

(a)  Whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a leg length discrepancy that is related to his service-connected right knee disability, to include the ACL reconstruction surgery.

All necessary measurements to include the exact difference in leg length and exact region of limb shortening.

(b)  If the VA examiner determines that the Veteran's leg length discrepancy is related to his service-connected right knee disability, provide opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a (i) back disability, (ii) right hip, (iii) left hip, (iv) left knee, (v) right ankle, or (vi) left ankle disability that is caused or aggravated by his service-connected right knee disability, to include the leg length discrepancy.

Forward the claims file to the examiner for review.  The VA clinician is requested to provide a thorough rationale for any opinion provided.  If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


